Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 9, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 line 6, the phrase “the chunk” is unclear and ambiguous as to whether it is referred to the “given chunk” as in the same claim or claim 1.  If indeed so, it is suggested that --- the chunk” --- be changed to --- the given chunk” --- for consistence in claim language and antecedent basis.  Similar problem appears in claims 9, 21, and 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burstein; Idan (US 20180267919 A1, hereinafter Burstein), in view of Borshteen et al. (US 20150172226 A1, hereinafter Borshteen).

Regarding claim 1, Burstein teaches a network node, comprising (in general, see fig. 1-2 and their corresponding paragraphs, in particular, see fig. 2 and its at least para. 42-58): 
a network adapter coupled to a communication network; and a host comprising a processor running a client process and a communication stack (see at least fig. 1, e.g. HOST with NIC and CPU which comprises components); 
wherein the network adapter is configured to: 
receive packets from the communication network (see at least fig. 1 and para. 41, e.g. NIC driver program 50, running on CPU 32, allocates buffers for receiving 
arrange the received packets into respective flows that are associated with respective chunks in a receive buffer (see at least para. 44-45 of fig. 2, e.g. NIC 38 receives a sequence of Send packets 70 from network 30 on QPs 60 labeled QP1, QP2 and QP3. Each packet 70 belongs to a respective message…);
distribute payloads of the received packets among the chunks so that payloads of packets arranged to a given flow are stored in a given chunk assigned to the given flow (see at least para. 45-46 of fig. 2, e.g. writing payloads to strides); and 
notify the communication stack of the payloads in the given chunk, for transferring the payloads in the given chunk to the client process (see at least para. 48-50 of fig. 2, e.g.  CQE 74 indicates the QP 60 to which the packet was addressed and, in the case of multi-packet messages, whether the packet was the first, middle, or last packet in the message. This information is read by clients 46, which are then able to read and process the data that was sent to them on their corresponding QPs 60).
Burstein differs from the claim, in that, it does not specifically disclose classify the received packets; which is well known in the art and commonly used for providing effective way to arrange packets in orders.
Borshteen, for example, from the similar field of endeavor, teaches similar or known mechanism of classify the received packets (see at least para. 33, e.g. NIC 46 may buffer the data payloads of packets received so that data placement in memory 42 is carried out only in the proper transaction order); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by Borshteen into the method of Burstein for providing effective way to arrange packets in orders.

Regarding claim 2, Burstein in view of Borshteen teaches the processor is further configured to run a driver that mediates between the network adapter and the communication stack, wherein the network adapter is configured to notify the communication stack of the payloads in the given chunk, via the driver.  (Burstein, see at least para. 41 along with para. 68, e.g. the functionalities of driver program 50)

Regarding claim 3, Burstein in view of Borshteen teaches the driver is configured to construct a coalesced payload comprising two or more consecutive payloads in the given chunk, and to notify the communication stack of the coalesced payload.  (Burstein, see at least para. 45-48 of fig. 2, e.g.  how consecutive payloads/packets/messages are being written into strides and being reported)

Regarding claim 4, Burstein in view of Borshteen teaches the payloads in the given chunk comprise first and second payloads that meet a matching criterion for coalescing, and wherein the driver is configured to refrain from coalescing the first and second payloads based on a criterion other than the matching criterion. (Burstein, see at least para. 45-48 of fig. 2, e.g.  how consecutive payloads/packets/messages are being written into strides and being reported)

Regarding claim 5, Burstein in view of Borshteen teaches first and second payloads in the given chunk belong to packets of different respective flows, and wherein the network adapter is configured to notify the driver that the first and second payloads mismatch for coalescing. (Burstein, see at least para. 45-48 of fig. 2, e.g.  how consecutive payloads/packets/messages are being written into strides and being reported, an example in fig. 2 where message 1 and message 2 in a same buffer 66)

Regarding claim 6, Burstein in view of Borshteen teaches in response to detecting that a storage space available in the given chunk is smaller than a payload to be stored in the given chunk, the network adapter is configured to assign to the given flow another chunk, and to store the payload in the another chunk.  (Burstein, see at least para. 45-46 of fig. 2, e.g.  Alternatively, if the number of strides remaining is not sufficient, part of the data from the second packet may be written to the remaining strides in the first buffer, while the remainder of the packet data are written to the next buffer)

Regarding claim 7, Burstein in view of Borshteen teaches in response to detecting that a storage space available in the given chunk is smaller than a payload to be stored in the given chunk, the network adapter is configured to assign to the given flow another chunk, and to split storage of the payload between the chunk and the another chunk. (Burstein, see at least para. 45-46 of fig. 2, e.g.  Alternatively, if the number of strides remaining is not sufficient, part of the data from the second packet 

Regarding claim 8, Burstein in view of Borshteen teaches the received packets belong to at least first and second flows, and wherein the network adapter is configured to assign to the first and second flows different respective chunks in the receive buffer.  (Burstein, see at least para. 45-48 of fig. 2, e.g.  an example in fig. 2 where message 1 in one buffer 66 and message 3 in another buffer 66)

Regarding claim 9, Burstein in view of Borshteen teaches the communication stack is configured to apply direct data transfer of two or more payloads stored contiguously in the chunk to a user space.  (Burstein, see at least para. 68, e.g.  clients 46 read and process the data from buffers 66; Borshteen, see at least para. 38-39, e.g.  thus ensured that all of the corresponding data have been written to buffers 102, 104, 106 before the read response takes place)

Regarding claim 11, Burstein in view of Borshteen teaches 
wherein the communication stack is comprised in a kernel of an operating system running in a kernel space (Burstein, see at least para. 3 and fig. 1, e.g. the transport layer of the IB fabric by manipulating a transport service instance, known as a "queue pair" (QP) in the CPU), and 
wherein the communication stack is configured to transfer one or more payloads in the given chunk to the client process in a user space (Burstein, see at least para. 68, 

Regarding claim 12, Burstein in view of Borshteen teaches 
wherein the communication stack comprises a communication program running in a user space (Burstein, see at least para. 3 and fig. 1, e.g. the transport layer of the IB fabric by manipulating a transport service instance, known as a "queue pair" (QP) in the CPU of a HOST), and 
wherein the communication stack is configured to transfer one or more payloads in the given chunk directly to the client process in the user space (Burstein, see at least para. 68, e.g.  clients 46 read and process the data from buffers 66; Borshteen, see at least para. 38-39, e.g.  thus ensured that all of the corresponding data have been written to buffers 102, 104, 106 before the read response takes place).

Regarding claim 13, Burstein in view of Borshteen teaches the network adapter is configured to store headers of the received packets in a header buffer, and to notify the communication stack of the stored headers corresponding to payloads of the received packets in the given chunk.  (Burstein, see at least para. 13 along with 31, e.g. the packets include headers and payloads, and in one embodiment, each stride includes a first part that is mapped to a first region of the memory to receive the header of a given packet and a second part that is mapped to a different, second region of the memory to receive the payload of the given packet)

Regarding claim 14, Burstein in view of Borshteen teaches the network adapter is configured to store headers of the received packets in a header buffer, and to notify the communication stack of the stored headers corresponding to payloads of the received packets in the given chunk.  (Burstein, see at least para. 44, e.g. the headers of these packets typically contain a field indicating whether they are first, last, or middle packets of the respective messages)

Regarding claims 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26, 27, and 28, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13,  and 14, respectively, except each of these claims is in method claim format.

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in system claim format.
To be more specific, Burstein in view of Borshteen also teaches a same or similar system comprising interfaces, processor, and relevant components (Burstein, see at least fig. 1), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 30, this claim is rejected for the same reasoning as claim 1 (or claim 29) except this claim is in method claim format.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 24 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465